Citation Nr: 0329121	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-23 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of ten (10) 
percent for a left knee disability prior to February 10, 
2000.

2.  Entitlement to an increased rating in excess of thirty 
(30) percent for a left knee disability as of April 1, 2001.


REPRESENTATION

Appellant represented by:   William K. Randolph, Esq.	


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  He was in Vietnam from January 1970 to August 1970.  

This case comes before the Board of Veteran's Appeals (Board) 
from a rating decision rendered in March 2000 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's claim seeking an increase from a 10 percent 
disability rating for a left knee disability before the 
February 10, 2000 total knee replacement.   

The veteran injured his left knee in active service in or 
about 1970.  He underwent an arthrotomy with medial 
meniscectomy on his left knee in 1970.  In January 1974, the 
RO granted service connection for the left knee disability 
(characterized as chondromalacia of the patella, mild, with 
mild anteriomedial instability of the left knee) and assigned 
a 10 percent disability rating under Diagnostic Code 5257.    

The veteran had a reconstructive operation on his left knee 
in March 1975, and then sought an increased rating for the 
residual disability.  In July 1975, the RO assigned a 100 
percent rating effective on March 25, 1975, and a 10 percent 
rating effective on July 1, 1975 in accordance with 
Diagnostic Code 5259.  The RO noted the knee disability as 
degenerated left medial meniscus and tear of left anterior 
cruciate ligament, post-meniscectomy and pesplasty.     

In February 2000, the veteran had total left knee replacement 
surgery.  In March 2000, the RO increased the disability 
rating for the left knee from 10 percent to 100 percent 
effective on February 10, 2000, the date of the surgery, and 
decreased the rating to 30 percent effective on April 1, 
2001, in accordance with Diagnostic Codes 5259-5055.  The 
veteran now seeks an increased rating for residual disability 
of his left knee, without specific limitations as to the 
dates of the disability.   Accordingly, the issues now before 
the Board are whether (1) a rating higher than 10 percent is 
warranted before February 10, 2000, the date on which a 
temporary 100 percent rating became effective as a result of 
the surgery; and (2) a rating higher than 30 percent is 
warranted as of April 1, 2001.  


FINDINGS OF FACT

1.  In December 1999, the veteran reported significant 
subjective symptoms of pain and limited motion, such as 
swelling and pain of the knee, fatigability, and lack of 
endurance for three previous years.  

2.  In December 1999, the veteran's knee showed -5 (negative 
5) degrees of active extension and zero passive extension, 
with pain beyond 5 degrees.  

3.  In December 1999, the veteran had severe crepitance in 
the left knee medially and laterally; on flexion and 
extension, there was severe crepitance of the tibiofemoral 
and patellofemoral joints; and there was a positive grind 
test.  X-ray evidence showed severe tricompartmental 
osteoarthritis in the knee.  Sclerosis and spurring of the 
inferior and superior aspects of the patella were noted.  

4.  In April 2001, there was no evidence of intermediate 
degrees of residual weakness, pain or limitation of motion 
meeting criteria for a 60 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5055. 
 
5.  There is no evidence that the veteran currently has 
arthritis in the left knee.

6.  There does not appear to be scarring on the left knee 
shown to be symptomatic following the February 2000 surgery.
  

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent, but no more than 30 
percent, disability rating for the left knee before February 
10, 2000 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a (Diagnostic Codes 5003, 5010, 
5257), 4.118 (2003).

2.  The criteria for a disability rating in excess of 30 
percent for the disability of the left knee as of April 1, 
2001 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a (Diagnostic Codes 5003, 5010, 
5055), 4.118 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, 
or as to the completeness of the application.  The veteran 
has been advised of the applicable laws and regulations, and 
of the evidence needed to substantiate his claim, by the 
Supplemental Statement of the Case issued in the development 
of this appeal.  In addition, in May 2003, the RO notified 
him that he was to advise VA as to any other evidence he 
wanted VA to consider, the information he needed to furnish 
as to those records, and what VA would do to assist in 
obtaining any such evidence.  More specifically, this letter 
notified the veteran about what the evidence must show to 
establish a claim for an increased rating and accompanied an 
authorization form for the veteran to complete and return to 
enable VA to obtain any other relevant medical records.  The 
letter inquired whether the veteran wanted a personal hearing 
on his claim and advised the veteran to inform the RO about 
what records he wanted the RO to obtain on his behalf.  The 
veteran was advised where and when to send any additional 
evidence.  He was told that the RO would work with his 
attorney, William K. Randolph, on his case, and that he 
should contact his attorney directly to discuss his claim.  
The Board accordingly finds VA has fulfilled its duty-to-
notify obligations consistent with the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
has been satisfied.  In particular, it is noted that records 
of any and all treatment cited by the veteran have been 
sought by VA; there is no relevant evidence that has not been 
associated with his claims folder, nor did he notify VA of 
the availability of any additional evidence subsequent to May 
2003, when he was furnished by the Board with the letter 
discussed above.  In addition, he was accorded appropriate VA 
examination pursuant to the development of his claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).   


II.  Entitlement to an Increased Rating in Excess of Ten (10) 
Percent for the Left Knee Disability Prior to February 10, 
2000 
      
The degree of impairment resulting from a disability is a 
factual determination and that the current severity of the 
disability is the primary focus in such cases.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994).  The severity of a 
service-connected disability is determined by a schedule of 
ratings of reductions in earning capacity from specific 
injuries or a combination of injuries.  The ratings shall be 
based, as far as practicable, upon the average impairments of 
earning capacity resulting from such injuries in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, VA Schedule for Rating Disabilities (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and functional loss, with respect to all of these elements.  
Functional loss may be due to the absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  It is important to note that an 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).     

Moreover, applicable regulations, and the prohibition against 
pyramiding (evaluation of the same disability under various 
diagnoses) set forth in 38 C.F.R. § 4.14 (2003), do not 
prohibit consideration of higher ratings based on functional 
limitations, including pain on use.  Thus, it is possible for 
a veteran to have separate and distinct manifestations from 
the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition, so as to result in 
pyramiding.  See Esteban v. Brown, 6 Vet. App. 296, 261-62 
(1994).

The Board notes that the guidance provided by the United 
States Court of Appeals for Veterans Claims (Court) in DeLuca 
must be followed in adjudicating claims where a rating under 
the diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996). 
  
The Board further notes that the intent of the VA's rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  More 
specifically, the rating schedule is intended to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

In determining evaluations for a disability involving the 
knee, the Board considers objective medical evidence of 
factors such as limitation of flexion and extension, 
subluxation, lateral instability, painful motion, and 
weakness and radiological findings that demonstrate joint 
abnormality as set forth in applicable diagnostic criteria.  
More specifically, a rating of 20 percent or greater would be 
warranted if the disability is manifested by, e.g., evidence 
of moderate recurrent subluxation or lateral instability of 
the knee; flexion of the leg limited to 30 degrees; or 
extension of the leg limited to 15 degrees.  A 30 percent 
rating would require severe subluxation or lateral 
instability of the knee; leg flexion limited to 15 degrees; 
leg extension limited to 20 degrees; favorable ankylosis of 
the knee in full extension, or in slight flexion between 0 
(zero) and 10 degrees.  A rating of 40 percent would require 
a showing of unfavorable ankylosis of the knee in flexion 
between 10 and 20 degrees; or leg extension limited to 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 
5259, 5260, and 5261.   

In this case, in July 1975, the RO assigned a 10 percent 
disability rating effective on July 1, 1975, in accordance 
with Diagnostic Code 5259.  The Board notes that Diagnostic 
Code 5259 requires consideration of 38 C.F.R. § 4.40 and 4.45 
because removal of the semilunar cartilage may result in 
complications producing loss of motion.  See VAOPGCPREC 9-98 
(August 14, 1998).  However, a separate rating cannot be 
rendered based on limitation of motion in addition to the 
rating under Diagnostic Code 5259 as pyramiding is not 
permitted.  See 38 C.F.R. § 4.14.  Moreover, the highest 
rating allowable under Diagnostic Code 5259 is 10 percent, 
which already has been awarded here.  Having said that, 
separate rating could be permissible based on limitation 
and/or painful motion and for instability and subluxation 
consistent with DeLuca.

Further, the Board notes that VA General Counsel has opined 
that a veteran who has arthritis and instability of the knee 
could receive separate ratings under Diagnostic Codes 5003 
and 5257.  VAOPGCPREC 23-97 (July 1, 1997; revised on July 
24, 1997).  Pursuant to the directives of the Court and VA 
General Counsel, it has been determined that Diagnostic Code 
5257 does not contemplate 38 C.F.R. §§ 4.40, 4.45, 4.59 or 
the diagnostic codes governing limitation of motion.  VA 
General Counsel determined in VAOPGCPREC 9-98 (Aug. 14, 1998) 
that, if a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
specify that a separate rating may only be assigned when 
there is arthritis and limitation of motion and/or painful 
motion.  Therefore, consideration must be given to whether 
separate ratings are warranted to reflect disability 
manifested by instability and subluxation as well as 
disability manifested by limitation of motion and/or painful 
motion or limitation of motion and/or painful motion on its 
own.  In evaluating whether the veteran has limitation of 
motion and/or painful motion, 38 C.F.R. §§ 4.40, 4.45, and 
4.59 and DeLuca v. Brown must be considered. 

The veteran could show entitlement to a higher rating with 
evidence of limited range of motion.  See, e.g., Diagnostic 
Codes 5260 and 5261.  A 30 percent rating can be awarded for 
evidence of leg flexion limited to 15 degrees; leg extension 
limited to 20 degrees; or favorable ankylosis of the knee in 
full extension, or in slight flexion between 0 (zero) and 10 
degrees.  See Diagnostic Codes 5256, 5260, and 5261.  

Here, the Board finds that, while there is some evidence 
against granting an increased rating in this case, there is 
considerably more evidence in favor of an increased rating.  
First, a report of a VA examination conducted in December 
1999, about two months before the total knee replacement, 
notes that the veteran's left knee exhibited 110 degrees 
flexion (active) and 115 degrees flexion (passive) with pain 
beyond 115 degrees.  However, the veteran apparently had 
significant difficulty with extension, as the examination 
report indicates that his knee showed negative 5 degrees of 
active extension and zero passive extension, with pain beyond 
5 degrees.  

Further, while the veteran denied in December 1999 episodes 
of dislocation or recurrent subluxation, and was stable to 
varus and valgus, and anterior and posterior stress, he also 
reported significant pain, swelling, fatigability, and lack 
of endurance in the three years leading up to the 
examination.  He also reported intermittent periods of flare-
up with prolonged standing or walking, or ascending or 
descending stairs.  These activities reportedly caused 
swelling and pain in the knee lasting up to 24 hours, during 
which time his mobility was restricted.  All of this evidence 
concerning pain and limitation of motion is precisely what 
the Court's decision in DeLuca requires the Board to consider 
in cases such as that here.      

Other evidence, too, points to the significance of the 
veteran's left knee disability prior to February 10, 2000.  
According to the December 1999 examination report, McMurry's 
was significant for severe crepitance of the left knee 
medially and laterally.  On flexion and extension, there was 
severe crepitance of the tibiofemoral and patellofemoral 
joints.  There was a positive grind test.  Further, X-ray 
evidence showed severe tricompartmental osteoarthritis in the 
knee.  There were osteophyte present on the medial border of 
the tibial plateau as well as the posterior femur and tibia.  
Sclerosis and spurring of the inferior and superior aspects 
of the patella were noted.  (The Board notes that the portion 
of the December 1999 examination report discussing X-ray 
evidence refers to the "right" knee, which appears to be an 
inadvertent error.)  Perhaps most telling is the fact that, 
in early December 1999, a VA examiner specifically noted that 
the veteran was a "good candidate" for a total knee 
replacement, and should be scheduled for a pre-surgery 
appointment.     

As for the appropriate rating percentage prior to the total 
knee replacement, the Board believes that Diagnostic Code 
5257 makes room for evaluation of a knee disability based on 
"other impairment," taking into account various factors 
such as  subjective complaints of pain, fatigability, and 
limitation of motion, and is not limited specifically to a 
showing of "recurrent subluxation or lateral instability."  
The Board is of the opinion that, in light of the totality of 
the evidence of significant disability of the left knee 
shortly before the February 2000 surgery, as evidenced in 
large part by the subjective complaints of pain and 
limitation of motion discussed above, and resolving any doubt 
in this regard in favor of the veteran, an increased rating 
of 30 percent is appropriate here.  Thirty (30) percent is 
the maximum percentage permitted under Diagnostic Code 5257.

Further, the Board notes that the veteran was awarded service 
connection for a left knee disability, not for arthritis in 
the left knee.  Later, it was determined that the knee 
developed arthritis, requiring a total knee replacement in 
2000.  See VA examination report dated in April 2001.  
Accordingly, the Board cannot now issue a separate rating for 
arthritis present in the left knee before February 10, 2000.  

Finally, the Board notes that 38 C.F.R. § 4.118 (2003) 
permits assignment of ratings for scars.  Separate ratings 
may be warranted, e.g., for scars (other than those on the 
face, head or, neck) that are deep or cause limited motion 
(Diagnostic Code 7801), or are superficial or unstable 
(Diagnostic Code 7803), or are superficial and painful on 
objective demonstration (Diagnostic Code 7804).  Here, 
evidence does not indicate the presence of a symptomatic scar 
on the left knee prior to the February 2000 knee replacement.  

III.  Entitlement to an Increased Rating in Excess of Thirty 
(30) Percent for a Left Knee Disability as of April 1, 2001

As discussed earlier, in March 2000, the RO assigned a 30 
percent disability rating of the veteran's left knee, 
effective on April 1, 2001, following a period of temporary 
total disability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5055, a minimum rating of 30 percent is assigned for a 
prosthetic surgical replacement of a knee joint.  The Board 
now inquires whether medical evidence post-surgery warrants a 
rating higher than 30 percent.

The next higher evaluation of 60 percent under Diagnostic 
Code 5055 is not warranted unless there is evidence of 
"intermediate degrees of residual weakness, pain or 
limitation of motion," to be rated by analogy to Diagnostic 
Codes 5256 (extremely unfavorable ankylosis of the knee, in 
flexion), 5261 (limited extension), or 5262 (impairment of 
tibia and fibula).  

The Board notes that the veteran was examined by VA in April 
2001, approximately 14 months following the total knee 
replacement.  The report from that examination provides that 
the veteran was "doing very well postoperatively," and no 
longer required the assistance of a cane or crutches, except 
for long-distance walking.  He reported occasional pain, 
alleviated with over-the-counter medications.  He ambulated 
without assistance, but with a mild antalgic gait.  The left 
knee was noted to be "going off to the side," and there was 
some residual quadriceps atrophy.  The range of motion in the 
left knee was from zero to 120 degrees in flexion.  The left 
knee was stable, and extension varus/valgus stress was stable 
in 90 degrees of flexion to varus/valgus stress.  No 
posterior subluxation to the tibia was noted.  The left knee 
showed some "dull femoral crepitus," but was not noted to 
be painful.  The knee showed no mediolateral joint line 
tenderness.  No ankylosis of the knee was noted; nor was 
limitation in extension.  There was no impairment (nonunion 
or malunion) of the tibia or fibula noted.  X-rays of the 
left knee taken in April 2001 showed "a cruciate retaining 
total knee arthroplasty, which is in anatomical alignment 
with the mechanical axis."  No evidence of lucency was 
noted; the joint space was "well maintained."  In short, 
there is no evidence of "intermediate degrees of residual 
weakness, pain, or limitation of motion" in terms of 
ankylosis, extension, or impairment of the tibia or fibula 
under Diagnostic Code 5055.  Accordingly, the evidence does 
not warrant an increased rating beyond 30 percent as of April 
1, 2001.  

As for arthritis, there is no post-surgery medical evidence 
that the veteran now has arthritis in the left knee.  
Accordingly, the Board is of the opinion that no separate 
rating for arthritis is warranted in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010; and 
VAOPGCPREC 23-97 (July 1, 1997; revised on July 24, 1997).  

Finally, the Board inquires as to whether a separate rating 
is warranted for scarring on the left knee after the February 
2000 surgery.  38 C.F.R. § 4.118.  Here, there does not 
appear to be a post-surgical scar on the left knee shown to 
be symptomatic.  


ORDER

1.  A 30 percent rating, but no greater, for the disability 
of the left knee, prior to February 10, 2000, is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits by VA.

2.  The rating of 30 percent for the disability of the left 
knee, effective on April 1, 2001, remains unchanged.
	

                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



















IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

